Case 9:18-cv-80176-BB Document 85 Entered on FLSD Docket 01/24/2019 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

 IRA KLEIMAN, as the personal                          CASE NO.: 9:18-cv-80176-BB
 representative of the Estate of David
 Kleiman, and W&K Info Defense
 Research, LLC

        Plaintiffs,

 v.

 CRAIG WRIGHT

        Defendant.

                           NOTICE OF FILING PROPOSED ORDER

        In compliance with this Court’s Amended Order Setting Trial and Pre-Trial Schedule

 Requiring Mediation (D.E. 78), Plaintiffs hereby file the attached proposed order scheduling

 mediation that was to accompany the joint notice of mediator selection and hearing filed by

 Defendant (D.E. 84).


 Dated: January 24, 2019                      Respectfully submitted,

                                              s/ Velvel (Devin) Freedman
 Andres Rivero, Esq.                          Velvel (Devin) Freedman, Esq.
 Jorge A. Mestre, Esq.                        Florida Bar No. 99762
 Alan H. Rolnick, Esq.                        BOIES SCHILLER FLEXNER LLP
 RIVERO MESTRE LLP                            100 SE Second Street, Suite 2800
 2525 Ponce de Leon Boulevard                 Miami, Florida 33131
 Suite 1000                                   Telephone: (305) 539-8400
 Coral Gables, FL 33134                       Facsimile: (305) 539-1307
 305-445-2500                                 vfreedman@bsfllp.com
 (305) 445-2505 (fax)
 arivero@riveromestre.com                     Kyle W. Roche, Esq.
 jmestre@riveromestre.com                     Admitted Pro Hac Vice
 arolnick@riveromestre.com                    BOIES SCHILLER FLEXNER LLP
 receptionist@riveromestre.com                333 Main Street
                                              Armonk, NY10504
 Counsel to Defendant, Craig Wright           Telephone: (914) 749-8200
Case 9:18-cv-80176-BB Document 85 Entered on FLSD Docket 01/24/2019 Page 2 of 2




                                                  Facsimile: (914) 749-8300
                                                  kroche@bsfllp.com

                                                  Counsel to Plaintiff Ira Kleiman as Personal
                                                  Representative of the Estate of David Kleiman
                                                  and W&K Info Defense Research, LLC.


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 24, 2019, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on all counsel of record via transmission of Notices of Electronic Filing

 generated by CM/ECF.

                                                    s/ Velvel (Devin) Freedman
                                                    VELVEL (DEVIN) FREEDMAN
